Citation Nr: 0020943	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to March 
1972. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss is the only issue that 
has been properly developed and certified for appeal at this 
time.  Accordingly, the Board will limit its consideration to 
this issue.


FINDINGS OF FACT

1.  No medical evidence has been submitted to link the 
veteran's alleged current bilateral hearing loss to his 
period of active duty.  

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
findings or treatment of hearing loss.  A September 1969 
enlistment examination revealed auditory thresholds in 
frequencies 500, 1000, 2000, and 4000 Hertz were -5, -5, -10, 
and -10, respectively, in the right ear, and 10, -10, -15, 
and 20, respectively, in the left ear.  A clinical evaluation 
of the ears was normal.  A General Discharge certificate 
notes that the veteran was confined at the Kansas State 
Industrial Reformatory at the time of his separation from 
service.  A separation examination report is not of record.

Administrative records now on file show the claimant was 
credited with a total of one year, seven months and three 
days of active service.  His time lost under Title 10 United 
States Code, Section 972, totaled 309 days including 3-14 Jun 
1970, 1 Jun 1971 to 1 July 1971, and 3 July 1971 to 24 March 
1972.  His date of discharge was 24 March 1972.  His military 
occupational specialty at discharge was duty soldier.  No 
engineer or equipment operator military occupational 
specialty is shown.  The administrative entries in his 
service medical records reflect that he was with a training 
company at Ft. Polk. Louisiana from October 1969 and with a 
headquarters unit of a training brigade at Ft. Jackson, South 
Carolina from January to October 1970.  Another entry in the 
service medical records reflects that he was in on the job 
training as a cook at the time of a hospitalization in August 
1970.  A December 1991 report prepared by a counselor for a 
state facility records a detailed job and training history 
concerning the veteran.  That history contains no reference 
to any training or work involving heavy equipment in service.  
It does contain the comment that the claimant did "not 
[take] advantage of the training opportunities presented by 
the Army and he participated in no specialized training 
program while in the service."

VA outpatient records show treatment for various complaints, 
including decreased hearing acuity, from May 1991 to October 
1996.  During treatment in February 1991, the veteran gave a 
history of hearing loss since basic training.  Decreased 
hearing acuity was diagnosed.  A similar history of hearing 
loss since basic training was reported in July 1996. 

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in October 1996.  This 
claim was denied by the RO in a February 1997 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
with this decision the following month, and submitted a 
substantive appeal (Form 9) in November 1997, perfecting his 
appeal.  In the Form 9, the veteran explained that a 
separation examination was not performed prior to his 
discharge from service, because he was "incarcerated in a 
civilian jail" at the time.

The veteran received VA outpatient treatment for a right 
earache from March to April 1998.

During a May 1998 personal hearing, the veteran testified 
that he served as a heavy equipment operator in an engineer 
battalion during active duty.  Transcript (T.) at 2.  He gave 
a history of acoustic trauma in service from the "loud and 
continuous noises" associated with the operation of heavy 
bulldozers.  T. at 3.  The veteran explained that he first 
noticed a decrease in his hearing acuity shortly before his 
separation from service, and indicated that his hearing loss 
has increased in severity since that time.  T. at 3.  He 
related that he sought treatment for hearing loss from 
battalion medics during service, but was told that there was 
nothing wrong with his eardrums.  T. at 3-4.  The veteran 
stated that while he was not given hearing protection during 
service, he used cotton balls.  T. at 4.  He explained that 
he could not afford medical treatment following his discharge 
from service, and was denied VA medical treatment for his 
hearing loss because the disability was not service-
connected.  T. at 4-5.  The veteran reported that he 
performed "construction work" following his separation from 
service, including "concrete work and a little iron work."  
T. at 7-8.  He related that he has to ask his immediate 
supervisors to repeat themselves two or three times, which 
occasionally irritates them.  T. at 5. 

Based on this evidence, a September 1998 hearing officer's 
decision continued the denial of service connection for 
bilateral hearing loss.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

A sensorineural hearing loss involves a cranial nerve, a part 
of the nervous system under the Schedule for Rating 
Disabilities, ratable under the diagnostic codes for organs 
of special sense, which include the codes governing 
impairment of auditory acuity and tinnitus.  38 C.F.R. 
§§ 4.85 (Impairment of Auditory Acuity), 4.87 (Code 6260, 
Tinnitus),  4.124a (Diseases of the Cranial Nerves) (1999).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.  The 
threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

The Court has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

The only evidence of record before the Board specifically 
linking current bilateral hearing loss to service consists of 
the veteran's own contentions.  Such evidence is insufficient 
to well ground the claim because the veteran is not competent 
to offer evidence requiring medical experience and 
specialized medical knowledge and skill.  Grottveit, 5 Vet. 
App. at 93.  Likewise, the Board finds that the veteran's lay 
assertions can not well ground the claim under 38 C.F.R. 
§ 3.303.  While he is competent to describe manifestations 
perceptible to a lay party, he is not competent to link those 
manifestations to an underlying disability that is not 
perceptible to a lay party.  Savage, supra.

The record in this case is devoid of competent medical 
evidence establishing the existence of a nexus between 
current hearing loss for VA purposes and an injury or disease 
in service.  As there has been no competent medical evidence 
presented to establish a nexus to service, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for bilateral hearing loss is not well grounded 
and must be denied.  Caluza, 7 Vet. App. at 506; See 
Edenfield v. Brown, 8 Vet. App. 384 (1995). 

The Board recognizes that the veteran has submitted a 
November 1997 uninterpreted private audiological examination 
report in support of his claim.  The Board notes that even 
assuming arguendo that the uninterpreted private audiology 
examination shows hearing loss satisfying the criteria of 
38 C.F.R. § 3.385, it is not probative as to incurrence of 
hearing loss in service.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.  The Board has determined, therefore, in 
the absence of a well-grounded claim of entitlement to 
service connection for bilateral hearing loss, VA has no duty 
to assist the veteran in developing his case. 

The Board must further observe that the veteran has referred 
to extensive noise exposure in service as a heavy equipment 
operator.  For purposes of determining whether a claim is 
well grounded, these evidentiary assertions must be presumed 
to be true.  Were the Board obligated to move forward to 
review the claim on the merits, no such presumption of 
credibility would apply.  In that context, the Board must 
point out that there is substantial evidence in the record to 
contradict or refute the veteran's recollections of work with 
heavy equipment in service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

